Citation Nr: 1404008	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for uterine fibroids, status post hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to May 1989, from June 1992 to July 1993, from January 1999 to July 1999, from October 1999 to February 2000, from October 2000 to March 2001, from May 2001 to July 2001, from October 2001 to June 2002, from October 2002 to March 2003, from June 2003 to September 2003, from November 2003 to March 2004, and from April 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

In February 2012, the Board remanded the issue to the for additional development.


REMAND

The Veteran contends that she has uterine fibroids that had their onset during active duty.  Although the clinical diagnosis was not until after her last period of service, she maintains that their growth began during service.  In October 2006, the Veteran underwent a VA examination in connection with the claim.  Although the examiner provided a diagnosis of uterine fibroids, no opinion was provided as to their possible relationship with the Veteran's service.  The examiner noted that the Veteran was diagnosed with uterine fibroids in 2004, but this date appears to have been reported by the Veteran at that time and no further comment as to the origin of the uterine fibroids was made by the examiner.  Thus, the Board finds it necessary to remand this claim to afford the Veteran for a VA examination and an etiological opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran receives regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina, updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain outstanding records pertinent to the Veteran's claim, to include the Veteran's more recent treatment records (since May 2012) from the Fayetteville VAMC.

2.  Then, the RO or AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of her claimed uterine fibroids.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's uterine fibroids had their onset during or are otherwise related to service.  Consideration should be given to the Veteran's theory that the uterine fibroids began to grow during service even if they were not clinically diagnosed until after service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

